
	
		II
		111th CONGRESS
		1st Session
		S. 184
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Salazar (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to carry out
		  the Jackson Gulch rehabilitation project in the State of
		  Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Jackson Gulch Rehabilitation Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)AssessmentThe
			 term assessment means the engineering document that is—
				(A)entitled
			 Jackson Gulch Inlet Canal Project, Jackson Gulch Outlet Canal Project,
			 Jackson Gulch Operations Facilities Project: Condition Assessment and
			 Recommendations for Rehabilitation;
				(B)dated February
			 2004; and
				(C)on file with the
			 Bureau of Reclamation.
				(2)DistrictThe
			 term District means the Mancos Water Conservancy District
			 established under the Water Conservancy Act (Colo. Rev. Stat. 37–45–101 et
			 seq.).
			(3)ProjectThe
			 term Project means the Jackson Gulch rehabilitation project, a
			 program for the rehabilitation of the Jackson Gulch Canal system and other
			 infrastructure in the State, as described in the assessment.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
			(5)StateThe
			 term State means the State of Colorado.
			3.Authorization of
			 Jackson Gulch Rehabilitation Project
			(a)In
			 generalSubject to the reimbursement requirement described in
			 subsection (c), the Secretary shall pay the Federal share of the total cost of
			 carrying out the Project.
			(b)Use of existing
			 informationIn preparing any studies relating to the Project, the
			 Secretary shall, to the maximum extent practicable, use existing studies,
			 including engineering and resource information provided by, or at the direction
			 of—
				(1)Federal, State, or
			 local agencies; and
				(2)the
			 District.
				(c)Reimbursement
			 requirement
				(1)AmountThe
			 Secretary shall recover from the District as reimbursable expenses the lesser
			 of—
					(A)the amount equal
			 to 35 percent of the cost of the Project; or
					(B)$2,900,000.
					(2)MannerThe
			 Secretary shall recover reimbursable expenses under paragraph (1)—
					(A)in a manner agreed
			 to by the Secretary and the District;
					(B)over a period of
			 15 years; and
					(C)with no
			 interest.
					(3)CreditIn determining the exact amount of
			 reimbursable expenses to be recovered from the District, the Secretary shall
			 credit the District for any amounts it paid before the date of enactment of
			 this Act for engineering work and improvements directly associated with the
			 Project.
				(d)Prohibition on
			 Operation and Maintenance costsThe District shall be responsible
			 for the operation and maintenance of any facility constructed or rehabilitated
			 under this Act.
			(e)LiabilityThe
			 United States shall not be liable for damages of any kind arising out of any
			 act, omission, or occurrence relating to a facility rehabilitated or
			 constructed under this Act.
			(f)EffectAn
			 activity provided Federal funding under this Act shall not be considered a
			 supplemental or additional benefit under—
				(1)the reclamation
			 laws; or
				(2)the Act of August
			 11, 1939 (16 U.S.C. 590y et seq.).
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to pay the Federal share of the total cost of carrying out the
			 Project $8,250,000.
			
